The appellant was convicted on a charge of selling intoxicating liquor for beverage purposes. He prosecutes this appeal relying upon a single bill of exception, reserved to the action of the trial judge in overruling his motion in arrest of judgment. In this motion it is alleged the indictment is invalid because it fails to specify the kind of liquor sold.
Appellant's contention is untenable. The indictment charges the offense in the words of the statute. This satisfies all legal requirements. If the indictment is lacking in particularity as averred in appellant's motion, his remedy was to call for a bill of particulars. *Page 949 
State v. Coco, 152 La. 242, 92 So. 883.
The conviction and sentence appealed from are affirmed.